Case 1:19-cv-24243-KMM Document 1 Entered on FLSD Docket 10/15/2019 Page 1 of 10



                        IN THE UNITED STATES DISTRICT COURT FOR
                            THE SOUTHERN DISTRICT OF FLORIDA
                                  CASE NO. _______________

  GERARDO CASTELLANOS,

         Plaintiff,

  vs.

  THE ART OF FREEDOM INC. d/b/a
  LA ESQUINA DE LA FAMA,
  a Florida Corporation, ARLENA LOPEZ, an
  individual and MIGUEL CAMPOS a/k/a MIKY
  CHEVALIER, an individual.

         Defendants.
                                                     /

                                          COMPLAINT

         COME NOW, Plaintiff, Gerardo Castellanos (hereinafter “Plaintiff”) and sues

  Defendants, The Art of Freedom Inc. d/b/a La Esquina de la Fama (hereinafter “Art of

  Freedom”), Arlena Lopez, an individual (hereinafter “Lopez”), and Miguel Campos a/k/a Miky

  Chevalier, an individual (hereinafter “Campos”)(hereinafter collectively “Defendants”), and

  alleges as follows:

         1.      This is an action for damages for unpaid wages under the Fair Labor Standards

  Act 29 U.S.C. §§ 201-216.

         2.      Plaintiff is a resident of Miami-Dade County Florida, and is otherwise sui juris.

  Plaintiff is a covered employee for purposes of the Fair Labor Standards Act, 29 U.S.C. §§ 201-

  209.

         3.      Art of Freedom is a Florida corporation that does business under the fictitious

  name of La Esquina de la Fama and/or La Esquina de la Fama #2 and has its principal place of

  business in Miami-Dade County, Florida where Plaintiff worked, and at all times material hereto

                                                 1
Case 1:19-cv-24243-KMM Document 1 Entered on FLSD Docket 10/15/2019 Page 2 of 10



  is engaged in interstate commerce. Art of Freedom is a restaurant located at 1388 SW 8th Street,

  Miami, Florida 33135.

         4.      Lopez was and is an owner, officer and operator of Art of Freedom for the

  relevant time period. She ran its day-to-day operations, had supervisory authority over Plaintiff,

  and was partially or totally responsible for paying Plaintiff’s wages. She lives and works in

  Miami-Dade County, Florida and is otherwise sui juris.

         5.      Campos was and is an owner, officer and operator of Art of Freedom for the

  relevant time period. He ran its day-to-day operations, had supervisory authority over Plaintiff,

  and was partially or totally responsible for paying Plaintiff’s wages. He lives and works in

  Miami-Dade County, Florida and is otherwise sui juris.

         6.      Campos was at all material times an agent, apparent agent and/or ostensible agent

  of Art of Freedom. He had supervisory responsibilities over Plaintiff and other employees, was

  Art of Freedom’s General Manager, hired employees, maintained authority over Art of

  Freedom’s bank accounts, handled the business operations and also exerted operational control

  over the day-to-day functions of Art of Freedom.

         7.      Defendants collectively operated as and were Plaintiff’s direct employers, joint

  employers and co-employers for purposes of the Fair Labor Standards Act, as the term employer

  is defined by 29 U.S.C. §203(d). All Defendants employed the Plaintiff.

         8.      Venue is proper pursuant to 28 U.S.C. §1391(b)(ii) because Defendants transact

  business in this District, they maintain their office and principal place(s) of business and/or live

  in this District, because Defendants employed the Plaintiff in this District, and because most of

  the actions complained of occur within this District.




                                                   2
Case 1:19-cv-24243-KMM Document 1 Entered on FLSD Docket 10/15/2019 Page 3 of 10



                                              FACTS

         9.     On or about April, 2016, Plaintiff became an employee for Art of Freedom.

  Plaintiff’s duties included: washing dishes, cleaning the restaurant, picking up goods, receiving

  goods, ordering goods, painting the restaurant and general repairs to the restaurant. Plaintiff

  continued working for Art of Freedom until on or about August 29, 2019. Plaintiff would be

  compensated at approximately the rate of $8.77 per hour from April, 2016 until August 29, 2019.

         10.    Art of Freedom is and was, at all times pertinent to this Complaint, engaged in

  interstate commerce. At all times pertinent to this Complaint, Art of Freedom operated as an

  organization which sells and/or markets its services and/or goods to customers from throughout

  the United States. Art of Freedom obtains and solicits funds from non-Florida sources, accepts

  funds from non-Florida sources, uses telephonic transmissions going over state lines to do its

  business, transmits funds outside the State of Florida, and otherwise regularly engages in

  interstate commerce. Upon information and belief, the annual gross revenue of Art of Freedom

  was at all times material hereto in excess of $500,000.00 per annum and/or Plaintiff by virtue of

  working in interstate commerce, otherwise satisfy the Fair Labor Standards Act requirements.

  Defendants have been, at all times material, an enterprise engaged in interstate commerce in the

  course of their marketing, preparation, cooking, service and sale of foodstuff, produce, meats,

  beverages, alcoholic beverages and products that have moved through interstate commerce.

  Defendants cooked, prepared and stored perishables and alcoholic beverages while using

  machinery, appliances, refrigeration goods and materials that also have moved through interstate

  commerce.

         11.    Plaintiff’s work for Defendants was actually in or so closely related to the

  movement of commerce while he worked for Defendants that the Fair Labor Standards Act



                                                 3
Case 1:19-cv-24243-KMM Document 1 Entered on FLSD Docket 10/15/2019 Page 4 of 10



  applies to Plaintiff’s work for Defendants in the course of his handling food, produce and

  beverages that have traveled through interstate commerce while also regularly and routinely

  utilizing equipment, telephone lines and funds that also traveled through interstate commerce.

          12.     Plaintiff retained the undersigned counsel and agreed to pay a reasonable fee for

  all services rendered.

          13.     Any and all conditions precedent to filing this lawsuit have been satisfied by

  Plaintiff.

                COUNT I- WAGE AND HOUR FEDERAL STATUTORY VIOLATION
                               AGAINST ART OF FREEDOM

          14.     Plaintiff realleges and re-adopts each and every allegation as stated in Paragraphs

  1-13 above as if set out in full herein.

          15.     This action is brought by Plaintiff to recover from Art of Freedom unpaid

  overtime compensation, as well as an additional amount as liquidated damages, costs and

  reasonable attorney’s fees under the provisions of 29 U.S.C. § 201 et seq., and specifically under

  the provisions of 29 U.S.C. § 207. 29 U.S.C. § 207(a)(1) states, “No employer shall employ

  any of his employees…for a work week longer than 40 hours unless such employee receives

  compensation for his employment in excess of the hours above-specified at a rate not less than

  one and half times the regular rate at which he is employed.”

          16.     Jurisdiction is conferred on this Court by Title 28 U.S.C. § 1337 and by Title 29

  U.S.C. § 216(b). Art of Freedom is and was, at all times pertinent to this Complaint, engaged in

  interstate commerce. At all times pertinent to this Complaint, Art of Freedom operated as an

  organization which sells and/or markets its services and/or goods to customers from throughout

  the United States. Art of Freedom obtains and solicits funds from non-Florida sources, accepts

  funds from non-Florida sources, uses telephonic transmissions going over state lines to do its

                                                   4
Case 1:19-cv-24243-KMM Document 1 Entered on FLSD Docket 10/15/2019 Page 5 of 10



  business, transmits funds outside the State of Florida, and otherwise regularly engages in

  interstate commerce. Upon information and belief, the annual gross revenue of Art of Freedom

  was at all times material hereto in excess of $500,000.00 per annum and/or Plaintiff by virtue of

  working in interstate commerce, otherwise satisfy the Fair Labor Standards Act requirements.

         17.        By reason of the foregoing, Art of Freedom is and was, at all times hereafter

  mentioned, an enterprise engaged in commerce or in the production of goods for commerce as

  defined in 29 U.S.C. §§203(r) and 203(s) and/or Plaintiff was and/or is engaged in interstate

  commerce for Art of Freedom. Art of Freedom business activities are of the type to which the

  Fair Labor Standards Act applies.

         18.        While employed by Art of Freedom, Plaintiff worked an average of 57.00 hours a

  week without being compensated at a rate of not less than one and one half times the regular rate

  at which he was employed.

         19.        Art of Freedom paid Plaintiff approximately $8.77 an hour from or about October,

  2016 through September, 2019 but failed to pay Plaintiff overtime wages for all of the hours he

  worked weekly in excess of forty hours per week.

         20.        Plaintiff seeks to recover for unpaid straight time, minimum wages and overtime

  wages accumulated from the date of hire and/or from three (3) years from the date of the filing of

  this complaint.

         21.        For the period of October, 2016 through August 29, 2019, Plaintiff is owed

  approximately $4.39 an hour in overtime wages for seventeen (17) hours of overtime per week.

  This is a total of $74.63 a week in overtime wages for approximately 150 weeks, which equals

  approximately $11,194.50 in unpaid wages plus liquidated damages of $11,194.50. As such,

  Plaintiff is approximately owed a total of $22,389.00 for this period.



                                                    5
Case 1:19-cv-24243-KMM Document 1 Entered on FLSD Docket 10/15/2019 Page 6 of 10



           22.     At all times material hereto, Art of Freedom failed to comply with Title 29 U.S.C.

  §§209-219 and 29 C.F.R. §516.2 and §516.4 et seq. in that Plaintiff performed services and

  worked in excess of the maximum hours provided by the Act but no provision was made by Art

  of Freedom to properly pay the Plaintiff at the rate of time and one half of all hours worked in

  excess of forty hours (40) per workweek as provided in said Act.

           23.     Art of Freedom knew and/or showed reckless disregard of the provisions of the

  Act concerning the payment of overtime wages as required by the Fair Labor Standards Act and

  remains owing Plaintiff these wages since the commencement of Plaintiff’s employment with

  Art of Freedom as set forth above, and Plaintiff is entitled to recover liquidated damages.

           24.     Art of Freedom willfully and intentionally refused to pay Plaintiff his wages as

  required by the law of the United States as set forth above and remains owing Plaintiff these

  wages since the commencement of Plaintiff’s employment with Art of Freedom as set forth

  above.

           25.     Plaintiff has retained the law offices of the undersigned attorney to represent them

  in this action and is obligated to pay a reasonable attorneys’ fee.

           WHEREFORE, Plaintiff, Gerardo Castellanos, requests this honorable Court:

           a.      Enter judgment for Plaintiff and against the Defendant The Art of Freedom Inc.

  d/b/a La Esquina de la Fama, on the basis of Defendant, The Art of Freedom Inc. d/b/a La

  Esquina de la Fama’s, willful violation of the Fair Labor Standards Act, 29 U.S.C. §201, et seq.

  and other federal regulations;

           b.      award Plaintiff actual damages in the amount shown to be due for unpaid wages,

  with interest;

           c.      award Plaintiff an equal amount in double damages/liquidated damages;



                                                    6
Case 1:19-cv-24243-KMM Document 1 Entered on FLSD Docket 10/15/2019 Page 7 of 10



           d.     award Plaintiff reasonable attorneys’ fees and costs of suit; and

           e.     grant such other and further relief as this Court deems equitable and just.

        COUNT II- FEDERAL STATUTORY VIOLATION- FAILURE TO PAY WAGES
                     (AS TO DEFENDANTS LOPEZ AND CAMPOS)

           26.    Plaintiff realleges and re-adopts each and every allegation as stated in Paragraphs

  1-13 above as if set out in full herein.

           27.    At the times mentioned herein, Lopez, was, and is now, the President of Art of

  Freedom. Campos was, and is now, owner, officer and operator of Art of Freedom. Lopez and

  Campos were employers of Plaintiff within the meaning of Section 3(d) of the “Fair Labor

  Standards Act” (29 U.S.C. §203(d)) in that Lopez and Campos acted directly in the interests of

  Art of Freedom in relation to the employees of Art of Freedom, including Plaintiff. Lopez and

  Campos had operational control of the business and are jointly liable for Plaintiff’s damages.

  Under the Fair Labor Standards Act, an individual is considered an employer if he is an officer of

  the business with operation control and the Court finds that the corporate Defendant is subject to

  the Fair Labor Standards Act.

           28.    Lopez and Campos willfully and intentionally refused to pay Plaintiff wages as

  required by the law of the United States as set forth above and remains owing Plaintiff these

  wages since the commencement of Plaintiff’s employment with Art of Freedom as set forth

  above.

           29.    Plaintiff has retained the law offices of the undersigned attorney to represent him

  in this action and are obligated to pay a reasonable attorneys’ fee.

           WHEREFORE, Plaintiff, Gerardo Castellanos, requests this honorable Court:

           a.     Enter judgment for Plaintiff and against the Defendants Arlena Lopez and Miguel

  Campos a/k/a Miky Chevalier on the basis of Arlena Lopez and Miguel Campos a/k/a Miky

                                                    7
Case 1:19-cv-24243-KMM Document 1 Entered on FLSD Docket 10/15/2019 Page 8 of 10



  Chevalier’s willful violation of the Fair Labor Standards Act, 29 U.S.C. §201, et seq. and other

  federal regulations;

          b.       award Plaintiff actual damages in the amount shown to be due for unpaid wages,

  with interest;

          c.       award Plaintiff an equal amount in double damages/liquidated damages;

          d.       award Plaintiff reasonable attorneys’ fees and costs of suit; and

          e.       grant such other and further relief as this Court deems equitable and just.

                                      COUNT III- UNPAID WAGES
                                      (AS TO ALL DEFENDANTS)

          30.      Plaintiff realleges and re-adopts each and every allegation as stated in Paragraphs

  1-13 above as if set out in full herein.

          31.      Plaintiff performed his services as reflected above for Art of Freedom, Lopez and

  Campos up through the day and time he was terminated from employment and had accordingly

  earned the monies, including, but not limited to base pay, bonuses and vacation pay, for which he

  seeks recovery.

          32.      Art of Freedom, Lopez and Campos failed to pay Plaintiff his regular

  compensation for work performed by Plaintiff for Art of Freedom, Lopez and Campos.

          33.      Plaintiff has retained the law offices of the undersigned attorney to represent him

  in this action and is obligated to pay a reasonable attorneys’ fee.

          WHEREFORE, Plaintiff, Gerardo Castellanos, requests this honorable Court award him

  his unpaid compensation, interest, attorney’s fees pursuant to Florida Statutes §448.08 and costs

  and all other remedies allowable by law.




                                                     8
Case 1:19-cv-24243-KMM Document 1 Entered on FLSD Docket 10/15/2019 Page 9 of 10



                              COUNT IV - UNJUST ENRICHMENT
                            (AS TO DEFENDANT ART OF FREEDOM)

          34.     Plaintiff realleges and re-adopts each and every allegation as stated in Paragraphs

  1-13 above as if set out in full herein.

          35.     Plaintiff conferred a benefit upon Art of Freedom, who had knowledge thereof.

          36.     Art of Freedom voluntarily accepted and retained the benefit conferred.

          37.     The circumstances render Art of Freedom retention of the benefit inequitable

  unless the Art of Freedom pays to Plaintiff the value of the benefit.

          38.     Plaintiff is entitled to damages as a result of Art of Freedom unjust enrichment,

  including all back wages owed to Plaintiff.

          WHEREFORE, the Plaintiff, Gerardo Castellanos, requests this honorable Court enter

  judgment against the Defendant, The Art of Freedom Inc. d/b/a La Esquina de la Fama, for

  damages, interest and costs, and any other relief this court deems just and necessary.

                                    DEMAND FOR JURY TRIAL

                       Plaintiff hereby makes demand for jury trial on all counts.

  Dated: October 15, 2019.




                                                   9
Case 1:19-cv-24243-KMM Document 1 Entered on FLSD Docket 10/15/2019 Page 10 of 10




                                     Respectfully submitted,

                                     LAW OFFICES OF RICHARD R. ROBLES, PA.
                                     905 Brickell Bay Drive
                                     Four Ambassadors
                                     Tower II, Mezzanine, Suite 228
                                     Miami, FL 33131
                                     Phone: 305-755-9200
                                     Primary E-mail: rrobles@roblespa.com
                                     Secondary E-mail: nrossoletti@roblespa.com

                                     By: /s/ Richard R. Robles, Esquire
                                     Richard R. Robles, Esqure
                                     Fla. Bar No. 88481
                                     Nicholas G. Rossoletti, Esquire
                                     Fla. Bar No. 51466




                                       10
